DETAILED ACTION
This action is pursuant to the claims filed on May 17, 2019. Claims 6-16 are pending. Claims 1-5 are canceled. A first action on the merits of claims 6-16 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 6 & 12 are objected to because of the following informalities:  
Claim 6, ln. 4: “inter” should be changed to –inner--;
Claim 12, ln. 4: “inter” should be changed to –inner--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 10 & 14 recite “the electrode”. However, there is insufficient antecedent basis for said limitation. Applicant should incorporate in the independent claims that the piercing needle is an electrode to provide antecedent basis for the claims 10 & 14. 
Accordingly, claim 11 is rejected by virtue of its dependency on claim 10 and claim 15 is rejected by virtue of its dependency on claim 14. 
Appropriate correction is required.
Allowable Subject Matter
Claims 6-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
During the search of the prior art, Whiting et al. (U.S. PGPub. No. 2007/0083168) was found to be pertinent to the claimed invention.  Whiting discloses a catheter system (transmembrane access system 10 in Figs. 1-2A) for crossing into the left heart from the right heart (see Fig. 20) comprising:
an inner catheter (catheter 14 in Fig. 1), the inner catheter comprising a needle lumen which extends from an inner catheter proximal end to an inner catheter distal end (lumen extending the catheter 14 to allow insertion and use of guidewire 18 as shown in Fig. 2 & [0072]), a piercing needle (elongate tissue penetration device 16 in Fig. 202A) positioned within the needle lumen (device 16 is positioned within the lumen of catheter 14 as show in Fig. 2), the piercing needle defining a guide wire lumen for receipt of a guidewire therethrough (lumen 40 of device 16  receive guide wire 18, [0071]-[0072]), the piercing needle having a piercing needle distal tip (a sharpened distal end 38 as shown in Figs. 2A);
the inner catheter proximal end further comprising an inner catheter handle (see Fig. 30) having an actuator (ring 366 in Fig. 30), the actuator being actuatable between an unactuated state and an actuated state, in the unactuated state the piercing needle distal tip does not extend distally out of the needle lumen ([0110]: rotation of the ring 366 relative to the outer barrel 334 rotates and distally advances the shaft 25 and tissue penetration member 32 relative to the distal end of catheter 14);
a guide wire (guide wire 18 in Fig. 2), the guide wire having a guide wire distal tip (distal tip of guide wire as shown in Fig. 2); and
an outer catheter (sheath 12 in Fig. 2) which defines an outer catheter lumen which extends from an outer catheter proximal end to outer catheter distal end (lumen 13 of sheath 12), the outer catheter lumen sized to accept the inner catheter therethrough (see Fig. 1 & 2), the outer catheter distal end is deflectable along an arc of a plane (distal end 70 in Fig. 1).
Although Whiting fails to disclose the inner catheter comprising a thumb lever to actuate the piercing needle distal tip from unactuated to actuated state, in the field of transseptal needle, Bates (U.S. PGPub. No. 2006/001585) teaches providing a lever (lever 34 in Figs. 4A & 4B) on a hub (in exemplary Fig. 5, the entire mechanism for actuating the needle is positioned within the handle 35) configured to actuate a needle (needle 34 in Fig. 4A) from a distal end of a catheter (catheter 31 in exemplary Fig. 4A, [0057] & [0059]). Furthermore, Bates teaches a spring located within a catheter handle which biases the lever into an unactuated state (the spring 51 urges block 50 to move in a proximal direction which then retracts the distal tip of the needle, [0060]). Given that Whiting discloses a threaded mechanism for advancing and retracting the needle (see Fig. 30, ring 366 rotates relative to the outer barrel 334 to rotate and distally advance the shaft 25 and tissue penetration member 32 relative to the catheter 14, [0110]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the actuation mechanism of Whiting with the actuation mechanism of Bates, thereby arriving at the claimed invention. As doing so allows for fast-acting transseptal needle piercing of the septal tissue instead of slow threaded or rotational piercing of the septal tissue.   
Although Whiting/Bates combination does not disclose the outer catheter comprising control knob in communication with a pinion and first and second racks and a first pull wire to control deflection of the outer catheter, Heinzelman (U.S. Pat. No. 5,364,351) teaches a catheter steering mechanism (steering mechanism 18 in Fig. 1) in a handle assembly (handle 12 in Fig. 1) comprising a control knob (control knob 26 in Fig. 2) includes a thumb actuated control button (knob 26 may be controlled by a thumb and is button shaped) having an actuated position (rotation of the control knob in clockwise or counterclockwise direction in which the electrode tip assembly 16 is bent to the right and left, respectively, col. 3, ln. 29-42) and an unactuated position (control knobs being limited by the screws 38 to lock or limit the deflection of the catheter tip), a pinion gear (gears 22, 28, 30 as shown in Fig. 1), first and second racks (racks 32 and 34 that intermesh with gear 30 in Fig. 1), a pair of pull wires (steering wires 56 and 58, col. 3, ln. 17-18) that extend to the rack (steering wires 56 and 58 extends to rack 32 and 34, respectively). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention modify the Whiting/Bates combination and incorporate the catheter steering mechanism of Heinzelman to steer or deflect the pull-wire and thus a distal tip of a catheter as doing so aids in navigating through a patient’s vasculature and would be within the level of ordinary skill in the art. 
However, Whiting/Bates/Heinzelman combination fails to disclose that the inner catheter handle further comprises an electrical connector in electrical contact with the piercing needle. 
Visram (U.S. PGPub. No. 2005/0159738) teaches a transseptal catheter (electrosurgical perforation device 102 in Fig. 1) comprising an electrical connector (connector 118 in Fig. 1) located in a handle to electrically connect an electrode at a distal tip which is used for puncturing fossa ovalis as well as for recording electrical activities of tissue (functional tip region 110 comprising active electrode 112 in Fig. 1, [0038] & [0046]). However, Visram explains that the distal tip comprising the electrode is constructed of a softer polymer material so that it is pliable and atraumatic when advanced through vasculature ([0037]). This is more evident as Visram explains various atraumatic shapes of the electrode tip ([0048]). Hence, Visram’s transseptal electrode design teaches away from the traditional transseptal needle arrangement like that of Whiting and Bates since creating perforation by delivering RF energy to the electrode reduces incidents of vascular trauma as the device is advanced through the vasculature and eliminates the danger of applying too much mechanical force and injuring the posterior wall of the heart ([0068]).
Similarly, Kunis (U.S. PGPub. No. 2015/0258270) teaches the use of a tip ablation electrode instead of a piercing needle ([0097]). Based upon these references, there would be no motivation to modify the mechanical piercing needle to be coupled to an electrical connector in electrical contact with the piercing needle so that the piercing needle operates as an electrode. 
Krishnan (U.S. PGPub. No. 2009/0299202) teaches providing electrodes along a distal end of a catheter to monitor electrograms ([0079]). However, Krishnan does not disclose that the electrodes are a needle or on the needle but along the surfaces of the distal end of the catheter (Figs. 7 & 8, electrodes 65 and 66). Based upon Krishnan, there would be no motivation to provide the piercing needle of Whiting to be the electrode for monitoring electrograms. 
Accordingly, independent claims 6 & 12 are allowable and its dependent claims 7-11 and 13-16 are allowable as being dependent on independent claims 6 & 12. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        5/5/2022